Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 15, 2014

The Court of Appeals hereby passes the following order:

A14A1999. ULLAH WARRAICH IRSHAD v. ADBUL ZAFAR.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, tenant Ullah Warraich Irshad appealed the magistrate court’s
decision to the superior court. On April 24, 2014, the superior court entered
judgment in favor of landlord Abdul Zafar. On May 21, 2014, Irshad filed a notice
of appeal to this Court. We, however, lack jurisdiction.
      When a superior court order involves a de novo appeal from a magistrate court
ruling, an appellant is required to follow the discretionary appeal procedure. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Irshad’s failure to adhere to the discretionary appeal procedure deprives us
of jurisdiction. Additionally, the appeal is untimely. An appeal in a dispossessory
action must be filed within seven days after entry of the order at issue. OCGA § 44-7-
56; Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Irshad
filed his notice of appeal 27 days after entry of the superior court’s order.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                        07/15/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.